Citation Nr: 1414412	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  06-03 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include arthritis and degenerative disc disease (DDD).  

2. Entitlement to service connection for a skin disability, to include actinic keratosis and skin cancer.  

3.  Entitlement to a disability rating in excess of 10 percent for right ankle posttraumatic arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from September 1958 to July 1961, from February 1964 to February 1968, and from August 1973 to May 1978.  He had seven months of service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and his spouse testified before a Decision Review Officer (DRO) in August 2006 and a transcript of that hearing is on file.  

A January 2008 rating decision denied service connection for papillary renal cell carcinoma and prostate cancer (the latter not being shown to exist), which the Veteran did not appeal  

A June 2010 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for actinic keratosis but remanded other claims for additional evidentiary development.  

A November 2011 Board decision addressed on the merits claims for increased ratings for bilateral hearing loss and for post-traumatic stress disorder (PTSD).  However, the claims now before the Board were remanded.  Also, issues of entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and for service connection for hypertension, to include as secondary to herbicide exposure, were referred to the RO for initial consideration.  

Since then a March 2013 rating decision granted service connection for coronary artery disease (CAD), as due to inservice herbicide exposure, which was assigned an initial 100 percent disability rating, and granted special monthly compensation (SMC) based on being housebound, as well as basic eligibility to Dependents' Educational Assistance; but denied a TDIU rating.  The Veteran has not appealed that decision.  

As found in the 2011 Board remand, the RO initially denied the Veteran's claim of service connection for a lumbar spine disability in an October 2002 rating decision but the Veteran failed to timely file a notice of disagreement.  Generally, new and material evidence would be required to reopen this claim.  See 38 U.S.C.A. § 5108.  However, under 38 C.F.R. § 3.156(c) when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Because the complete service treatment records (STRs) were not of record at the time of the October 2002 rating decision that rating decision is not final.  Thus, the Board will address the issue of service connection for a lumbar spine disability on a de novo basis.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, other than an electronic copy of the February 2014 Informal Hearing Presentation by the Veteran's service representative and VA treatment (CAPRI) records which were entered into Virtual VA on March 11, 2013, the same day that the most recent Supplemental Statement of the Case (SSOC) was issued and, so, were considered therein.  

In November 2011 the Board referred the issue of service connection for hypertension, to include as secondary to herbicide exposure, to the RO for initial consideration.  While the March 2013 rating decision granted service connection for CAD, as due to inservice herbicide exposure, the RO did not specifically address the claim for service connection for hypertension and, so, that matter is again referred to the RO for initial consideration.  



FINDINGS OF FACT

1.  The Veteran served in Vietnam and engaged in combat; and is presumed to have been exposed to herbicides. 

2.  The evidence is in equipoise as to whether the Veteran's current lumbosacral arthritis and DDD is due to inservice trauma.  

3.  The Veteran's skin disability, to include actinic keratosis and skin cancer, first manifested decades after military service and is not related to his military service, including inservice exposure to sunlight and herbicides.  

4.  The Veteran has residuals of a fracture of the distal right fibula, near the malleolus, with bone spurring and minimal valgus angulation, and has no more than moderate limitation of motion and no more than moderate impairment of the right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include arthritis and DDD, are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a skin disability, to include actinic keratosis and skin cancer, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  The criteria for a rating of no more than 20 percent for right ankle posttraumatic arthritis are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, VA must inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a military service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).   Here, following the March 29, 2005, claim for service connection for low back and skin disabilities, and a higher rating for his service connection right ankle fracture residuals, pre-rating letters in April and June 2005 provided VCAA compliant notice.  

Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of STRs, service personnel records,  private clinical records, and VA outpatient treatment (VAOPT) records, including electronic CAPRI records added to Virtual VA in 2013.  

Also, the Veteran was furnished VA examinations in this case addressing the claims for service connection for skin and lumbar spine and VA examinations for the purpose of determining the severity of the service-connected right ankle disability disabilities, in compliance with prior Board remands.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295. (2008) and Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, lay statements have been submitted in support of his claims and he and his wife provided testimony in August 2006 before a DRO.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that a DRO that chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) which are (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, the testimony at the hearing focused on the elements for claim substantiation.  Also, the case was remanded in 2010 and again in 2011 for additional evidence.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) is fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a link between the two.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

When a Veteran has engaged in combat VA shall accept satisfactory lay or other evidence of service incurrence or aggravation of injury or disease, if consistent with the circumstances, conditions or hardships of service even though there is no official record, and shall favorably resolve every reasonable doubt.  Service connection may be rebutted by clear and convincing evidence to the contrary, and in any determination the reasons shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected...,").   38 U.S.C.A. § 1154(b) requires a three-step sequential analysis.  First is whether the "lay or other evidence" is satisfactory; second whether the evidence is consistent with the circumstances, conditions or hardships of service; and, thirdly, if so, the lay or other evidence prevails notwithstanding the fact that there is no official record of the incurrence during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (per curiam) (table).  

Where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not lower threshold for an allowance of a claim, i.e., the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs does not create an adverse-presumption rule against VA.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In all cases, reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Service Connection for Lumbar Spine Disability, To Include Arthritis and DDD

The available STRs are negative for lumbar spine disability.  However, the majority of the STRs relative to treatment for the Veteran's inservice right ankle injury, and any treatment following the helicopter crash that caused the right ankle fracture (and in which the Veteran alleges he also injured his low back) are not on file and, so, the STRs are incomplete.  This fact was noted by the August 2010 VA examiner in attempting to determine the etiology of the Veteran's lumbar spine disability.  However, the Veteran's decorations and awards include an Air Medal for Heroism based on operations against a hostile force; he had over 200 combat flying hours, some of it under hostile enemy fire; and he was to be recommended for the Distinguished Flying Cross.  

In VA Form 2-21-526 in March 2002 the Veteran reported that his low back disability began during service in September 1965.  In a June 2002 statement the Veteran reported that he had injured his back in the same helicopter crash in Vietnam in which he injured his (now service-connected) right ankle.  Consequently, the Board concedes that the Veteran participated in combat and injured his low back in the same helicopter crash in which he fractured his right ankle (the residuals of which are service-connected).  

On VA orthopedic examination in October 2002 the Veteran related a history of the onset of back pain with flight lessons during service and now having low back soreness.  X-rays revealed mild degenerative changes of the lumbar spine.  It was opined that these degenerative changes were not likely related to the right ankle disability.  

On VA examination in May 2005 to assess the severity of his right ankle disability, the Veteran's leg lengths were equal.  

A statement from a chiropractor, D. A., was received in August 2006 reflecting that X-rays revealed lumbosacral arthritis which a radiologist stated was of long standing and related to trauma to that area.  The Veteran received chiropractic care.  

At the August 2006 DRO hearing the Veteran believed that his back problems were associated with his service-connected right ankle disorder, because the latter changed his gait, and from the inservice crash when his helicopter was traveling at about 100 m.p.h.  Page 4.  

During the November 2006 VA examination, the examiner reviewed the claims file and reported that the Veteran related having injured not only his right ankle, for which he had inservice surgery, but also his low back from an inservice helicopter crash.  His current low back pain did not radiate into his legs. After a physical examination, the assessment was lumbar DDD with grade 1 spondylolisthesis at L5-S1.  The examiner then opined that the Veteran's back condition was not secondary to his service-connected right ankle disability. 

A September 2008 VAOPT record shows that the Veteran complained of low back pain and for the last month, but not previously, it had radiated down the left leg.  He reported having had back pain since two helicopter crashes in Vietnam.  

On VA examination in August 2010, to assess the nature and etiology of the Veteran's lumbar spine disability, the examiner noted that past X-rays revealed multi-level lumbar DDD and mild retrolisthesis of L3 on 4, mild grade 1 anterolisthesis of L4 on L5, and multi-level degenerative changes.  After a physical examination, when the Veteran complained of low back pain that radiated down the left leg, the assessment was lumbar DDD, mild retro and anterolisthesis, and sciatica.  The examiner opined that the Veteran's back disability was less likely as not caused by or a result of injury in service, because there were no medical records to a support back injury in service, and subsequent inservice  flight physicals after the helicopter crash in Vietnam showed no complaints of or finding of back abnormality.  He had been able to retain a commercial pilot's medical certification for many years after service as a commercial pilot.  Also, there were no medical records prior to 2002 which documented back problems and VA X-rays in 2002, 34 years after service, showed only mild degenerative changes.  In sum, there was no documentation to support the existence of a back disability with an onset in 1965 and significant documentation showed that there was no back disability following discharge.  

Following the 2011 Board remand, in July 2012, the August 2010 VA examiner opined that the Veterans degenerative arthritis of the lumbar spine was not caused by or a result of the service-connected right ankle condition.  It was noted that the Veteran had a normal gait unless he walked for more than about 10 to 15 minutes.  Also, secondary conditions typically had a rapid onset after an original injury.  There were no records indicating back problems until about 10 years ago.  In the interim, the Veteran had passed numerous flight physicals and was able to pursue a career as a commercial pilot, which made an early onset of back problems less likely.  

In this case, there are multiple medical opinions that the service-connected right ankle disability has not caused the current, and well documented, low back disability.  However, as to service incurrence, there is only a single negative VA medical opinion, in August 2010, which relied upon an absence of evidence of continuous postservice treatment for low back disability.  However, evidence of treatment is not required; rather, in cases of arthritis such as in this case, only evidence of continuity of symptoms is required.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Board finds the absence of STRs following the injury which caused the right ankle fracture to be significant and, moreover, the Board cannot overlook the fact that there is also on file a favorable medical opinion in which a chiropractor reported that a radiologist had found arthritis which was both of long standing and related to trauma.  While X-rays have reportedly found arthritis which has been characterized as degenerative, rather than traumatic, in origin the Board also notes that there are X-ray reports which indicate that the arthritis in the Veteran's service-connected right ankle are degenerative; whereas, he is service-connected for posttraumatic right ankle arthritis.  Also, there is no indication of any significant low back trauma after military service.  Moreover, given the Veteran's extremely meritorious service, the consistency of his statements and testimony, the absence of all STRs, as well as the favorable resolution of doubt and the consideration imposed under 38 U.S.C.A. § 1154(b), the Board concludes that the evidence is in equipoise as to whether the Veteran's current arthritis and DDD of the lumbar spine is due to inservice trauma.  Accordingly, service connection for lumbosacral arthritis and DDD is warranted.  

Service Connection For a Skin Disability, To Include Actinic Keratosis and Skin Cancer

In addition to the provisions governing claims for service connection stated above, in the cases of veterans who served in Vietnam, as in this case, exposure to herbicides is presumed.   For veterans exposed to an herbicide agent (to include Agent Orange) during active service, chloracne or other acneform diseases consistent with chloracne and soft tissue sarcomas shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: 38 C.F.R. § 3.309(e).  

In this regard, several articles have been submitted which suggest that there is a higher incidence of cancer in Vietnam Veterans.  However, none of these articles addresses the specifics of the Veteran's claim except to the extent that some of the articles indicate that melanoma and non-melanoma skin cancers are developed at a higher rate among pilots and in this case the Veteran was a helicopter pilot during service, but was also a commercial pilot after service.  

However, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  Actinic keratosis and skin cancer, including basal cell and squamous cell cancer of the skin, have not been found to be due to inservice herbicide exposure.  Notwithstanding this, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

The available STRs are negative for skin disability but the Veteran does not contend that he had any skin disability during his active service or until many years thereafter.  

Clinical records of the University of Michigan Hospital show that the Veteran has been treated since 1995 for skin lesions, variously diagnosed as actinic keratosis, actinic cheilits, and basal cell carcinoma (BCC).  In November 2000 he had biopsy proven squamous cell carcinoma (SCC) of the left temple, which was first noted 2 years earlier.  He reported significant sun exposure in the past.  The carcinoma was surgically excised.  In January 2001 papules on the right ear and right cheek were frozen.  In November 2001 a postoperative defect of the left temple was repaired.  

A February 2002 statement from Dr. D. F. reported that the Veteran had a history of pre-cancerous lesions lip, forehead, and left side of the nose which were either "SCC versus BCC [basal cell carcinoma] versus actinic cheilitis."  He had a history of BCC of the temple region.  A biopsy was done and if it was positive for skin cancer he would be referred to "Mohs" surgery but if actinic cheilitis then a CO2 laser would be used.  

On VA examination in October 2002 the Veteran denied having a history of skin cancer but related his history of treatment for skin lesions.  The diagnoses were no history of skin cancer and actinic keratosis.  There was no opinion as to whether actinic keratosis was related to service.  

In an October 2005 statement the Veteran's wife reported that the Veteran was finally diagnosed with skin cancer 11 years ago (about 1994).  

At the August 2006 DRO hearing the Veteran stated that he had had skin cancer for over 10 years, for which he had sought private treatment until he went to VA.  Page 6.  He attributed his skin cancer to inservice herbicide exposure in Vietnam.  

VA outpatient treatment (VAOPT) records show continued treatment for skin problems.  

On VA examination in August 2010 to assess the etiology of the Veteran's skin disorder the examiner reviewed the claims file.  It was reported that the last and most recent excision of skin cancer was in September 2009.  His prior treatment for skin cancers was summarized.  After an examination, the examiner reported that the question of sun exposure during military service frequently arose in cases of service connection for skin cancers.  The examiner reported that a factor favoring a grant of service connection was that actinic keratosis or skin cancers, or both, frequently occurred many years, perhaps 20 years or more, after sun exposure.  Weighing against service connection was that was the general situation in which most of a person's sun exposure usually occurs before age 18, and the impossibility of assigning any specific period of sun exposure, e.g., during military service, to the future development of actinic keratosis or skin cancers in any particular patient.  Based on this reasoning, the examiner opined that it was less likely than not that the Veteran's skin disorder was related to service, including Agent Orange exposure.  

On VA examination in July 2012 it was reported that the Veteran had had non-melanoma skin cancer.  After an examination it was opined that the Veteran's multiple non-melanoma skin cancers and premalignant lesions were not as likely as not due to military service.  It was noted that he had served for only a few months in Vietnam and, so, his cumulative exposure to sun in that area was low.  He had served in aviation, mainly as a pilot which was not a military occupational specialty typically associated with unusual sun exposure.  The great majority of the Veteran's lifetime sun exposure was outside of his military service.  Also, skin cancers were not identified as being related to Agent Orange.  

Initially, in its analysis the Board notes that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  "The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (emphasis added).  

While the 2012 VA examiner noted that skin cancers were not deemed by VA to be related to herbicide exposure, in August 2010 it was specifically opined that the claimed skin disorders were not related to military service, including Agent Orange without relying upon the absence of skin cancer as not being listed by VA as presumptively due to inservice herbicide exposure.  Consequently, the greater weight of the probative medical evidence is against finding that the Veteran's skin disability, including skin cancers, is related to any inservice herbicide exposure.  Similarly, the opinions in 2010 and 2012 were against there being a relationship between the Veteran's inservice exposure to sunlight and his skin disability, including actinic keratosis and skin cancers, after multiple factors were considered, including the limited exposure to tropical sunlight in Vietnam.  

The Board has considered the medical articles submitted into evidence and observes that medical treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  However, in this case there is no such supporting medical opinion.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Hilkert v. West, 12 Vet. App. 145, 141 (1991) (en banc); see also Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).  To establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The article abstracts submitted by the appellant do not have the requisite "degree of certainty" required by Wallin and Sacks, supra.  

In contrast, the Board finds that the medical opinions weighing against the claim are entitled to substantial probative weight because they considered all pertinent evidence of record, were based on an accurate presentation of the facts, and included a complete rationale for the opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the lay statements and testimony in this case are competent to provide statements regarding the Veteran's observable symptoms and the onset of his disability, but finds that the lay opinion as to the cause of the Veteran's skin disability cannot be accepted as competent evidence because the Veteran and his wife are not competent to opine as to medical etiology or render medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The preponderance of the evidence is therefore against a finding that the Veteran's skin disability, including actinic keratosis and skin cancer, was incurred or aggravated due to inservice exposure to sunlight or herbicides.  

A Rating In Excess of 10 Percent For Right Ankle Posttraumatic Arthritis

Ratings for service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  38 C.F.R. § 4.10 states that the basis of disability evaluations is the ability to function under the ordinary conditions of daily life, including employment.  Thus, there should be a full description of the effects of disability upon ordinary activity.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's right ankle disability is rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for moderate limitation of ankle motion; as to this, a maximum 20 percent rating would be assigned for marked limitation of ankle motion.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

Alternatively, a 10 percent rating could be assigned if there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position under DC 5272 or for malunion of the os calcis or astragalus with moderate deformity under DC 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating is warranted for ankle ankylosis in plantar flexion of less than 30 degrees under DC 5270, or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272, for malunion of the os calcis or astragalus with marked deformity under DC 5273, or for an astragalectomy under DC 5274, or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  A 30 percent rating is warranted for ankylosis of an ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees under DC 5270, or for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262.  

A 40 percent rating is the maximum schedular rating for disability of the ankle under the rating schedule and is warranted when the is ankylosis of an ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity under DC 5270; or if there is impairment of the tibia or fibula, with nonunion with loose motion requiring a brace under DC 5262.  

Traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Actually painful, unstable or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The factors of joint disability reside in reductions of normal excursion of movements in different planes and consideration is given to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

On VA examination in October 2002 the Veteran had surgical scars on both sides of the right ankle, and minor tenderness.  Right ankle dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, inversion was to 15 degrees, and eversion was to 5 degrees.  He had good power against resistance.  X-ray revealed satisfactory healing of an old fracture of the distal fibula near the malleolus, with minimal arthritis.  The diagnoses included post-traumatic arthritis of the right ankle.  

On VA examination in May 2005 to assess the severity of his right ankle disability, the Veteran reported that internal fixation hardware, placed after open reduction, had been removed.  He complained of pain and stiffness but denied heat, redness, weakness, locking, or lack of endurance.  He denied taking medications.  He indicated he had weekly flare-ups and that his pain was severe.  He did not use any assistive device.  He had occasional difficulty performing the activities of daily living and work due to ankle pain.  He was employed.  On examination, strength was 5/5 and there was no pain with beginning or ending of motion.  On repetitive range of motion tests of that ankle there was no pain, weakness, fatigue, or lack of endurance.  There was no edema, effusion, instability, tenderness to palpation, redness or head, abnormal movements, or guarding with movements.  He had a normal gait.  There was no ankylosis of the joint.  His range of motion actively and passively was dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees, without pain.  X-rays revealed moderate joint space narrowing of the tibio-talar joint with osteophyte formation.   The diagnosis was moderate posttraumatic osteoarthritis of the right ankle with no major functional limitation.  

At the August 2006 DRO hearing the Veteran testified that his right ankle problems stemmed not so much from limited motion as to its limiting the amount of time he could walk.  Page 3.  If he spent 5 or 6 hours upright and walking, he would not be able to walk that night due to ankle pain.  His wife also testified that the weather influenced his pain.  

On VA examination in November 2006 the Veteran reported having constant right ankle pain.  He reported having the pain with prolonged standing and walking, and with the activities of daily living.  There was no instability noted and he did not use an ankle brace.  On examination he had mild diffuse swelling around the ankle with no significant tenderness.  On range of motion testing extension was to 10 degrees, without any pain and flexion was to 20 degrees with complaints of pain at the end of motion.  Inversion was to 25 degrees with pain and eversion was to 5 degrees.  X-rays revealed what was reported to be degenerative arthritis of the right ankle joint with a bone spur near the distal fibula.  The diagnosis was posttraumatic degenerative arthritis of the right ankle with limited motion and pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  

VA examination in August 2010 of the Veteran's lumbar spine disability it was found that the Veteran had an absent right ankle reflex which the examiner opined was probably related to the old ankle injury (since the low back radiated down the left, and not the right, leg).  

On VA examination in August 2010 the Veteran complained of right ankle pain with weight bearing, stiffness, and swelling.  He indicated that it had progressively worsened, he took nonsteroidal anti-inflammatory drugs, and it limited his activities.  He reported that he could stand for 15 minutes and walk for more than 1/4 mile but less than 1 mile.  He did not use any assistive device.  On examination his gait was antalgic.  He had edema and tenderness but no ankle instability or tendon abnormality.  He had about 2 to 3 degrees of valgus angulation but only with weight-bearing.  Objective evidence of pain with active motion on the right side was noted.  Right ankle dorsiflexion was from zero to 2 degrees and plantar flexion was from zero to 30 degrees.  While there was objective evidence of pain following repetitive motion, there were no additional limitations, to include limitation of motion.  The diagnosis was residuals of right ankle trauma with mild degenerative changes.  The examiner indicated that the ankle had no effect on self-care or sedentary activities but it did limit walking, standing, carrying light loads, and severely limited transversing stairs.  As to traveling and shopping there was mild impairment; as to recreation and exercise there was moderate impairment; and there was severe impairment as to participation in sports.  

On VA examination of the Veteran's ankle in July 2012 it was noted that he did not report having flare-ups which impacted the function of the ankle.  It was noted that normal ankle plantar flexion was to 45 degrees and normal dorsiflexion was to 20 degrees.  On testing, the plantar flexion was to 35 degrees and there was no objective evidence of painful motion.  Dorsiflexion was to 5 degrees; however, he had pain beginning at zero (0) degrees.  After three repetitions of each movement, his range of motion remained unchanged and, so, he did not have additional limitation of motion after repetitive-use testing.  He did have functional loss or impairment of the right ankle due to limitation of motion but not due to weakened movement, excess fatigability, incoordination or inability to execute skilled movements smoothly.  Also, he had no swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion or interference with sitting, standing and weight-bearing.  He had localized tenderness or pain on palpation of the right ankle.  Strength in plantar flexion and dorsiflexion was 5/5 and there was no joint instability, laxity or ankylosis of the right ankle, subtalar or tarsal joints.  He had never had shin splints, stress fractures, Achilles tendonitis or rupture, malunion of the calcaneus (os calcis) or talus (astragalus) and had not had a talectomy (astragalectomy).  He had not had arthroscopic or other ankle surgery.  He had no other pertinent physical findings, complications, conditions, signs or symptoms related to the right ankle disability.  He did not use any assistive device as a normal mode of locomotion.  He did not have such functional impairment such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  Degenerative changes had been detected on prior X-rays.  The examiner commented that the right ankle disability impacted the Veteran's ability to work such that he had to avoid standing for more than one hour out of every two hours, and had to avoid walking more than 15 to 20 minutes per hour.  

As noted, the 10 percent rating encompasses moderate limitation of motion of the right ankle.  However, if the Veteran had moderate impairment of that ankle, together with malunion of either the right tibia or right fibula, a 20 percent rating is warranted.  The Board finds that such is the case because X-rays on VA examination in 2002 have shown that his inservice fracture was to the distal fibula near the malleolus.  The malleolus is a general term for the protuberance on either side of the ankle joint.  See Seals v. Brown, 8 Vet. App. 291, 293 (1995).  Also, X-rays on VA examination in 2006 revealed a bone spur near the distal fibula.  Likewise, the August 2010 examination found that he had two to three degrees of valgus angulation, albeit only when walking.  Consequently, given the bone spurring and angulation the Board concludes that there is malunion of the right fibula and, so, a higher rating may be assigned under DC 5262 if the Veteran has accompanying moderate, or more, right ankle impairment.  

A VA spinal examination in August 2010 found that his absent right ankle reflex was due to the service-connected right ankle disability, and not lumbosacral radiculopathy.  Repeated examinations have found that out of a total of 65 degrees of complete range of motion, the Veteran's right ankle motion has been variously measured as being from 30 to 40 degrees of actual motion, i.e., from almost half to more than half of normal range of motion.  When this is considered with the Veteran's credible complaints of pain which limits the length of time which he can walk or stand, the Board finds that he has moderate right ankle disability.  This warrants a 20 percent disability rating under DC 5262.  

However, no higher rating is assignable for limited ankle motion under DC 5271, and he has no ankylosis of the right ankle for which a higher rating could be assigned under DC 5270.  Moreover, the Board has considered the complaint of being limited in the duration of standing and walking but finds that the Veteran does not have marked right ankle disability in light of the fact that he has no instability or loss of strength and has a substantial degree of motion remaining in his right ankle, including no additional limitation of motion or other impairment after repetition of motion testing.  Also, he does not require any brace or assistive device for walking.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions, statements, and testimony with respect to the nature of his service-connected disability and notes that these are competent to describe certain symptoms associated with his disability.  However, the competent medical evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the disability.  As such, while the Board accepts the lay evidence with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected ankle disability.  

Accordingly, with the favorable resolution of doubt, the Board finds that a disability evaluation of no more than 20 percent is warranted for the service-connected right ankle fracture residuals.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  However, an extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).  So, the Board may not consider the combined impact of the Veteran's service-connected CAD, PTSD, hearing loss, inguinal hernia scar, or tinnitus.  

In this regard, the Board notes that during the August 2005 PTSD evaluation, the examiner indicated that the Veteran was still working fulltime, although in his profession he could no longer take flying jobs due to his age.  During a February 2006 VA psychiatric evaluation the Veteran reported having worked for the Fritz Enterprises for 26 years and stopped working about 2003 due to multiple health problems.  The Veteran also reported during a June 2006 VA examination that despite losing his job as a pilot for Fritz Enterprises, he was employed full-time and maintained his pilot license.  During an August 2010 VA examination, the Veteran reported that he had been self-employed since 2002 when he retired.  

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the right ankle disorder is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  By regulation, the rating assigned for the service-connected right ankle disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and findings as to strength and stability.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Of these, limited motion is clearly documented as well as the impact thereof upon locomotion; however, the evidence is unpersuasive as to the presence of instability or diminished strength and he does not need an ambulatory aid.  Indeed, the evidence does not show that there have been recent hospitalizations for treatment of the service-connected right ankle disorder and surgery for that disability has never been required.  Given this, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran in the future actually develops.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

Service connection for lumbosacral arthritis and DDD is granted.  

Service connection for a skin disability, to include actinic keratosis and skin cancer, is denied.  

A rating of no more than 20 percent is granted for right ankle posttraumatic arthritis, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


